UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6724


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RONALD SAMUEL JACKSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (5:03-cr-30093-JCT-4; 7:07-cv-00191-JCT-JGW)


Submitted:    May 6, 2009                    Decided:   May 21, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Samuel Jackson, Appellant Pro Se.    Jean Barrett Hudson,
Assistant United States Attorney, Bruce A. Pagel, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald    Samuel    Jackson          seeks    to    appeal     the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.      The       order    is     not    appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”        28     U.S.C.       § 2253(c)(2)       (2006).        A

prisoner     satisfies       this         standard       by      demonstrating         that

reasonable       jurists    would        find    that     any    assessment       of    the

constitutional      claims     by    the    district       court      is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Jackson has

not made the requisite showing.                  Accordingly, we deny Jackson’s

motion     for    appointment       of     counsel,       deny    a    certificate        of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED



                                            2